

116 HR 1459 IH: U.S.-Israel Cooperation Expansion Act
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1459IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2019Mr. Meadows (for himself and Mr. Schneider) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo support security and law enforcement training and cooperation between the United States and
			 Israel.
	
 1.Short titleThis Act may be cited as the U.S.-Israel Cooperation Expansion Act. 2.FindingsCongress finds the following:
 (1)On May 9, 2018, the House Committee on Foreign Affairs adopted an amendment stating that it was the policy of the United States to support bilateral cooperation between United States and Israeli law enforcement personnel.
 (2)The United States has a long history of cooperation with Israel. (3)The sharing of distinct experiences can promote security against terrorism, peaceful resolutions to community disputes, and the protection of spaces for civil society.
 (4)Congress has supported bilateral cooperation with Israel to combat the threat of illicit cross-border tunneling and the associated trafficking in arms, persons, and militants and to combat threats from unmanned aerial systems.
 (5)The United States supports law enforcement training, cooperation, and education globally. 3.Sense of CongressIt is the sense of Congress that—
 (1)the United States supports the inclusion of Israel in the International Law Enforcement Academy in Europe; and
 (2)the Secretary of State should support projects in the Middle East through the International Narcotics Control and Law Enforcement program.
 4.Statement of policyIt is the policy of the United States to support bilateral training between United States and Israeli law enforcement personnel for the purpose of sharing of best practices relating to anti-terrorism, community policing, and managing mass casualties.
		